Citation Nr: 1029508	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-27 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for spinal stenosis and 
degenerative changes.

2.  Entitlement to service connection for peripheral neuropathy, 
left lower extremity.

3.  Entitlement to service connection for peripheral neuropathy, 
right lower extremity.

4.  Entitlement to service connection for right shoulder 
disability.

5.  Entitlement to service connection for right hip disability.

6.  Entitlement to service connection for left hip disability.

7.  Entitlement to service connection for left knee disability.

8.  Entitlement to service connection for stomach disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was filed in October 2005, a statement of the 
case was issued in June 2006, and a substantive appeal was 
received in August 2006.

The Board observes that the Veteran's appeal initially included 
the additional issue of entitlement to service connection for a 
right knee disability.  However, as acknowledged by the Veteran 
in his substantive appeal, that issue is no longer on appeal 
because it was granted by the RO's June 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified at a Board hearing in July 2009.  In June 
2010, VA notified the Veteran that the Veterans Law Judge who 
conducted that hearing is no longer employed by the Board.  The 
law requires that the Veterans Law Judge who conducts a hearing 
on an appeal must participate in any decision made on that 
appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran 
was afforded an opportunity to express a desire to testify at 
another hearing.  38 C.F.R. § 20.717.  In July 2010, the Veteran 
replied with a signed statement expressing a desire to appear at 
a new hearing before a Veterans Law Judge of the Board at the 
local regional office (Travel Board hearing).

Consequently, an appropriate hearing at the local RO must be 
scheduled.  38 C.F.R. §§ 20.700, 20.702, 20.704, 20.705 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing.  After the hearing is conducted, or 
in the event the appellant withdraws his 
hearing request or fails to report for the 
scheduled hearing, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


